498 P.2d 929 (1972)
The PEOPLE of the State of Colorado, Plaintiff-Appellee,
v.
William Ray MARQUES, Defendant-Appellant.
No. 24828.
Supreme Court of Colorado, En Banc.
June 26, 1972.
Duke W. Dunbar, Atty. Gen., John P. Moore, Deputy Atty. Gen., Richard G. Mc-Manus, Jr., Asst. Atty. Gen., Denver, for plaintiff-appellee.
Rollie R. Rogers, Colo. State Public Defender, J. D. MacFarlane, Chief Deputy, State Public Defender, Thomas M. Van Cleave III, Deputy State Public Defender, for defendant-appellant.
PER CURIAM.
The defendant-appellant, William Ray Marques, was convicted of the crime of carrying a concealed weapon, after having been previously convicted of the crime of assault with a deadly weapon during the preceding ten years. 1965 Perm.Supp., C.R.S.1963, 40-11-10(1). On appeal, he challenges the constitutionality of the statute.
One of the arguments raised in this appeal was considered by us and resolved adversely to the defendant-appellant in People v. Trujillo, Colo., 497 P.2d 1 [announced April 17, 1972], wherein we determined that the statute in question is not subject to constitutional attack under the equal protection clause of the Fourteenth Amendment. U.S.Const. amend. XIV (Fourteenth Amendment). The defendant-appellant's other claim is that the statute deprives him of his Second Amendment right to bear arms. U.S.Const. amend. II (Second Amendment). This claim is also without merit. United States v. Miller, 307 U.S. 174, 59 S. Ct. 816, 83 L. Ed. 1206 (1939); United States v. Cruikshank, 92 U.S. 542, 23 L. Ed. 588 (1875); State v. Bolin, 200 Kan. 369, 436 P.2d 978 (1968); Harris v. State, 83 Nev. 404, 432 P.2d 929 (1967).
Therefore, we affirm the judgment.